Exhibit 10.23

AGREEMENT FOR PURCHASE AND
SALE OF OIL AND GAS PROPERTIES

          This Agreement is dated for reference purposes as of March 12, 2010 by
and between DAYBREAK OIL AND GAS, INC., a Washington corporation, sometimes
referred to elsewhere in this Agreement as “Seller”, and ARABELLA ENTERPRISES, a
California corporation, sometimes referred to elsewhere in this Agreement as
“Purchaser”, and CHET POHLE, an individual residing in Kern County, California.
Seller, Purchaser and Chet Pohle may sometimes hereinafter be referred to
individually as “Party” or collectively as “Parties”.

RECITALS

          This Agreement is made and entered into in reliance on the accuracy of
the following facts and circumstances, which are acknowledged by the Parties to
be accurate, complete and true:

          A. Daybreak Oil and Gas, Inc. is the legal and beneficial and record
title owner of an undivided Twelve and One-Half percent (12.50%) of
Eight-Eighths (8/8ths) of the lessee’s leasehold estate (“working interest”) in,
to and under those certain oil, gas and mineral leases located in the Gilbertown
Oil Field, Choctaw County, Alabama (“Gilbertown Field”), as further described
and referred to herein and shown in the Schedule of Oil and Gas Leases attached
hereto as Exhibit “A” and incorporated by reference herein (the “Oil and Gas
Leases”) and all personal property, rights to production, and all other
interests and rights in minerals, oil and gas and other hydrocarbons and other
commercially valuable substances of every kind and nature described and referred
to herein or otherwise appurtenant thereto, including, but not limited to any
oil and gas and hydrocarbons and other such substances held by refiners,
transporters or others for the benefit of or on account of Seller or Seller’s
creditors, and all wells, tanks, casing, tubing, rods, pumps, pumping units,
treaters, pipelines, equipment, machinery, and other fixtures and appurtenances,
easements, rights-of-way, surface rights, operating agreements, communitization
agreements, joint venture agreements, unitization agreements, water disposal
agreements, surface use agreements, contracts, pooling agreements, intellectual
property rights and interests, licenses, franchises, permits and all other
tangible and intangible assets and properties used, enjoyed or employed in
connection with or pertaining to the ownership and-or operation of the
foregoing, including, but not necessarily limited to, those shown and described
in Exhibit “A-1” attached hereto and incorporated by reference herein, all of
which are collectively referred to elsewhere in this Agreement as the “Assets”.

          B. Arabella Enterprises is also currently the legal and beneficial and
record title owner of an undivided Twelve and One-Half percent (12.50%) of
Eight-Eighths (8/8ths) working interest in, to and under the Oil and Gas Leases
and related properties described and referred to hereinabove (“Purchaser’s 12.5%
Gilbertown Field Working Interest”).

          C. Daybreak Oil and Gas, Inc. desires to sell, and Arabella
Enterprises desires to purchase from Daybreak Oil and Gas, Inc., on the terms
and conditions set forth in this Agreement all of the Assets.

          D. Upon consummation of the purchase and sale transaction set forth in
this Agreement, Arabella Enterprises and Chet Pohle shall forever and fully and
completely release Daybreak Oil and Gas, Inc. from any and all claims,
liabilities and causes of action against Daybreak Oil and Gas, Inc. arising from
or connected in any way with the obligation of Daybreak Oil and Gas, Inc. to
deliver to Chet Pohle or Arabella Enterprises one 3-D seismic license for the
“East Slope

--------------------------------------------------------------------------------



Prospect” – Kern County, California as described and referred to in that certain
May 13, 2005 Prospect Review, Noncompetition and Confidentiality Agreement
between Chet Pohle, Brian Hirst and Randy Metz and Daybreak Mines Inc., Cal-Star
Energy Inc. and Canadian Energy Capital Inc. (the “Prospect Review Agreement”).

          E. Upon consummation of the purchase and sale transaction set forth in
this Agreement, Daybreak Oil and Gas, Inc. shall forever and fully and
completely release Arabella Enterprises and Chet Pohle from any and all claims,
liabilities and causes of action arising from or in connection with any and all
costs, expenses and/or joint interest billings related in any way to the
operation of the Assets and the Gilbertown Field.

          NOW THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby expressly agree and contract as follows:

AGREEMENT

ARTICLE 1. INCORPORATION OF RECITALS

          Each of the foregoing recitals is incorporated herein by reference as
if fully set forth at length, is deemed to be the agreement of the Parties, and
is relied upon by the Parties in agreeing to the conditions, covenants,
provisions and terms of this Agreement.

ARTICLE 2. PURCHASE AND SALE

          Section 2.1. Purchase and Sale of Assets. For and in consideration of
the mutual covenants and benefits hereunder, and subject to the terms and
conditions hereafter set forth, Seller shall sell all of the Assets described
and referred to in the Recitals hereinabove to Purchaser, and Purchaser shall
purchase the same from Seller.

          Section 2.2. Title to Assets. The Assets shall be conveyed and
transferred to Purchaser free and clear of all claims, liens, security
interests, obligations and all other encumbrances of every kind or nature
whatsoever, except for ordinary and usual and unaccrued and not-yet-due
obligations appurtenant to the Assets and binding on the owner thereof under
leases, joint venture agreements, operating agreements and unitization
agreements governing, pertaining to and-or comprising the Assets.

          Section 2.3. Limited Warranty. All of the Oil and Gas Leases and the
Assets described above are sold by Seller and purchased by Purchaser in their AS
IS, WHERE IS condition without warranty or representation of any kind by Seller,
except as set forth in Sections 2.2, 3.3, 4.3 and 8.1 and Article 6 of this
Agreement.

          Section 2.4. Consideration. The consideration and purchase price for
the purchase and sale of the Assets is as follows:

                    (a) Release of 3-D Seismic License Claim. At “Closing” (as
defined in Section 3.1 of this Agreement), Purchaser and Chet Pohle shall
deliver to Seller a release, substantially in the form attached hereto as
Exhibit “B” and incorporated herein by reference, which release shall forever
and fully and completely release Daybreak Oil and Gas, Inc. from any and all
claims, liabilities and causes of action against Daybreak Oil and Gas, Inc.
arising from or connected in any way with the obligation of Daybreak Oil and
Gas, Inc. to deliver to Chet Pohle or Arabella

2

--------------------------------------------------------------------------------



Enterprises one 3-D seismic license for the “East Slope Prospect” – Kern County,
California as described and referred to in that certain May 13, 2005 Prospect
Review, Noncompetition and Confidentiality Agreement between Chet Pohle, Brian
Hirst and Randy Metz and Daybreak Mines Inc., Cal-Star Energy Inc. and Canadian
Energy Capital Inc. (the “Prospect Review Agreement”). Such release shall not
have any effect, however, with respect to any claims by Randy Metz or Brian
Hirst that they are entitled to any 3-D seismic licenses under said Prospect
Review Agreement.

                    (b) Proceeds of Production Attributable to Assets. Seller
shall be entitled to keep and retain as Seller’s sole property all production
sales proceeds attributable to the Assets through and including the “Effective
Date” (as defined in Section 3.1 of this Agreement).

                    (c) Proceeds of Production Attributable to Purchaser’s
Working Interest. At Closing, Purchaser shall pay to Seller all production sales
proceeds attributable to Purchaser’s 12.5% Gilbertown Field Working Interest for
the period from January 1, 2010 through and including the Effective Date.

          Section 2.5. Like Kind Exchange. Each Party consents to the other
Party’s assignment of its rights and obligations under this Agreement to its
Qualified Intermediary (as that term is defined in Section 1.1031(k)-1(g)(4)(v)
of the U.S. Treasury Regulations), or to its Qualified Exchange Accommodation
Titleholder (as that term is defined in I.R.S. Rev. Proc. 2000-37), in
connection with effectuation of a like-kind exchange. However, Seller and
Purchaser acknowledge and agree that any assignment of this Agreement to a
Qualified Intermediary or to a Qualified Exchange Accommodation Titleholder does
not release either Party from any of their respective liabilities and
obligations to each other under this Agreement. Each Party agrees to cooperate
with the other to attempt to structure the transaction as a like-kind exchange
so long as no delay in the Closing Date or Effective Date results therefrom.

ARTICLE 3. CLOSING AND EFFECTIVE DATE

          Section 3.1. Closing Date and Effective Date. So long as the Closing
occurs on or before 5:00 P.M. local Bakersfield, California time on March 19,
2010 (the “Closing Date”), then the Effective Date of the purchase and sale
transaction which is the subject of this Agreement shall be 12:01 A.M. local
Gilbertown, Alabama time on March 1, 2010. The Closing of the transaction shall
occur at the office of John B. Linford, A Professional Law Corporation, 4800
Easton Drive, Suite 103, Bakersfield, California 93309, Tel: (661) 327-9080,
Fax: (661) 327-9078 (the “Escrow”), or at any other location in Bakersfield,
California mutually acceptable to Seller and Purchaser. For purposes of this
Agreement, “Close” or “Closing” means Seller’s delivery of the executed and
acknowledged Assignment, Bill of Sale and Conveyance in the recordable form
attached hereto as Exhibit “C” to Purchaser, and the performance and
satisfaction of all other acts and events specified in Section 3.2 of this
Agreement. The Closing Date and Effective Date may be extended to another date
only upon the mutual written agreement of the Parties. At Closing, Purchaser
shall assume and be responsible for all of Seller’s rights, liabilities, duties
and obligations related to the Assets from and after the Effective Date.

3

--------------------------------------------------------------------------------



          Section 3.2. Closing Events and Deliveries at Closing. At Closing the
following shall occur:

                    (a) Seller’s Obligations at Closing.

                         (1) Seller shall execute, acknowledge and deliver to
Purchaser the Assignment, Bill of Sale and Conveyance in the recordable form
attached hereto as Exhibit “C”.

                         (2) Seller shall execute, acknowledge and deliver to
Purchaser an affidavit confirming and attesting that Seller has paid in full
through the Effective Date all joint interest billings, invoices, bills and all
other amounts of money and performed all other obligations due or otherwise owed
on account of the ownership and-or operation of the Assets and that Seller shall
fully indemnify and hold Purchaser free and harmless from any and all claims
therefor in the form attached hereto as Exhibit “D” and incorporated herein by
reference.

                         (3) Seller shall execute, acknowledge and deliver to
Purchaser an affidavit confirming and attesting that as of the Effective Date
Purchaser and Chet Pohle have fully and completely performed and satisfied all
obligations that may be owed to Seller in any way related to or arising from any
ownership interest in the Oil and Gas Leases or the Assets, including, but not
necessarily limited to, joint interest billings, invoices, bills and all other
obligations and liabilities owed or purportedly owed to Seller or any
third-party contractors or vendors, that Purchaser and Chet Pohle have no
further obligations or liabilities with respect thereto, and that Seller shall
fully indemnify and hold Purchaser and Chet Pohle free and harmless from any and
all claims therefor in the form attached hereto as Exhibit “E” and incorporated
herein by reference.

                         (4) Seller shall deliver to Purchaser possession of the
Assets and keys to any locks used in connection with the Assets or any part
thereof by Seller.

                         (5) Seller shall deliver to Purchaser all of Seller’s
files and records relating to the Assets, including without limitation, all
lease files, well files, assignment, royalty, and overriding royalty instruments
and documents, division orders, correspondence, land data, well logs, maps, well
histories, title opinions and abstracts, geological, geophysical and engineering
studies and reports, land surveys, seismic surveys, economic and financial
analyses and reports, and all permits, licenses and franchises related to the
ownership and-or operation of the Assets. Seller shall have no obligation to
furnish Purchaser with any data or information which is proprietary to third
parties or which Seller cannot provide to Purchaser because of third-party
restrictions on Seller or which does not directly pertain to the ownership or
operation of the Assets. All information and data shall be furnished as a matter
of convenience only to Purchaser and Purchaser’s reliance on the same shall be
at Purchaser’s sole risk.

                         (6) Seller shall execute and deliver to Purchaser such
letters in lieu of transfer or division orders directing all purchasers of
production from the Assets to make payment of proceeds attributable to such
production from and after the Effective Date to Purchaser.

                         (7) Seller shall deliver to Purchaser all consents, or
waivers of preferential rights as may be necessary, in order to effect the full,
complete and lawful sale, assignment and transfer of the Assets to the
Purchaser, fully executed and acknowledged by the lessors under the Oil and Gas
Leases, all parties to operating agreements and other contractual relationships
containing preferential rights related to the Assets and such other persons
whose consents or waivers may be necessary therefor.

                         (8) Seller shall deliver to Purchaser a written list of
all accounts and funds held in suspense or deposited by Seller and written
confirmation of the names and addresses of all mineral owners, royalty owners,
overriding royalty owners and other persons who may be entitled to payments out
of production from or attributable to the Assets. Seller shall transfer to
Purchaser

4

--------------------------------------------------------------------------------



all such suspended proceeds and Purchaser shall be responsible for the proper
disbursement or other disposition thereof after the Closing Date.

                         (9) If the Assets or any portion thereof are encumbered
or otherwise affected by any mortgage, pledge, lien, security interest, claim or
other encumbrance of any kind or nature whatsoever, Seller shall deliver to
Purchaser any and all releases, reconveyances, terminations and all other
documents and instruments that may be necessary to evidence the full and
complete satisfaction, release, reconveyance, termination and extinguishment of
any such mortgage, pledge, lien, security interest, claim or other encumbrance
as a matter of public record in recordable or filing ready form satisfactory to
Purchaser. Alternatively, if the Assets or any portion thereof are encumbered or
otherwise affected by any mortgage, pledge, lien, security interest, claim or
other encumbrance and the Seller is unable to deliver to Purchaser, on or before
the Closing Date, all such releases, reconveyances, terminations and other
documents and instruments necessary to evidence the full and complete
satisfaction, release, reconveyance, termination and extinguishment of any such
mortgage, pledge, lien, security interest, claim or other encumbrance as a
matter of public record, Purchaser shall be entitled to withhold pro tanto from
the purchase price due to the Seller the total aggregate amount necessary to
fully and completely satisfy and cause the release of all such mortgages,
pledges, liens, security interests, claims and other encumbrances.

                    (b) Purchaser’s Obligations at Closing.

                         (1) Purchaser and Chet Pohle shall execute and deliver
to Purchaser a release, substantially in the form attached hereto as Exhibit
“B”, which release shall forever and fully and completely release Daybreak Oil
and Gas, Inc. from any and all claims, liabilities and causes of action against
Daybreak Oil and Gas, Inc. arising from or connected in any way with the
obligation of Daybreak Oil and Gas, Inc. to deliver to Chet Pohle or Arabella
Enterprises one 3-D seismic license for the “East Slope Prospect” – Kern County,
California as described and referred to in that certain May 13, 2005 Prospect
Review, Noncompetition and Confidentiality Agreement between Chet Pohle, Brian
Hirst and Randy Metz and Daybreak Mines Inc., Cal-Star Energy Inc. and Canadian
Energy Capital Inc. (the “Prospect Review Agreement”).

                         (2) Purchaser shall provide a written accounting for
and pay to Seller all production sales proceeds attributable to Purchaser’s
12.5% working interest in the Gilbertown Field properties for the period from
January 1, 2010 through and including the Effective Date.

                         (3) Purchaser shall execute and acknowledge the
Assignment, Bill of Sale and Conveyance in the recordable form attached hereto
as Exhibit “C”.

                    (c) Joint Obligations of Seller and Purchaser at Closing.

                         (1) Seller and Purchaser shall complete and execute any
and all documents or instruments that may be reasonably necessary to evidence a
change of ownership of the Assets with or that may be required to be filed with
Choctaw County, Alabama or any of its subdivisions or agencies, and-or the
Alabama State Oil and Gas Board and-or any other federal, state or local
governmental agency with jurisdiction thereof to reflect and effect the change
of ownership of the Assets. The originals of all such documents or instruments
shall be delivered in completed and executed form to Purchaser for Purchaser’s
further filing and handling.

                         (2) Seller and Purchaser shall execute and deliver such
other documents and instruments as may be reasonably necessary in order to
consummate the transactions set

5

--------------------------------------------------------------------------------



forth in this Agreement, including, but not necessarily limited to, those
documents and matters described and referred to in Article 5 of this Agreement.

                    (d) Deliveries to Escrow. Seller and Purchaser hereby
mutually designate and appoint John B. Linford, A Professional Law Corporation,
4800 Easton Drive, Suite 103, Bakersfield, California 93309, Tel: (661)
327-9080, Fax: (661) 327-9078 as the Escrow to facilitate the Closing of the
transaction set forth in this Agreement. As a matter of accommodation for Seller
and Purchaser, Seller may make all of Seller’s deliveries due at the Closing by
delivering the same to the Escrow with the same effect as though delivered to
Purchaser, and Purchaser may make all of Purchaser’s deliveries due at the
Closing by delivering the same to the Escrow with the same effect as though
delivered to Seller. Upon receipt of all such deliveries, the satisfaction of
Seller’s and Purchaser’s respective obligations under this Article 3, and when
the transaction set forth in this Agreement is otherwise in a condition to Close
in the reasonable judgment of the Escrow, the Escrow will promptly deliver all
documents, instruments and funds to the Party entitled thereto under the terms
of this Agreement. In the absence of other written instructions to the Escrow
executed by both Seller and Purchaser, the Escrow may rely upon the terms and
provisions of this Agreement as the instructions to the Escrow of both Parties.
Seller and Purchaser hereby agree to fully and completely indemnify and hold the
Escrow free and harmless from any and all claims, liabilities, costs, expenses,
fees, judgments and lawsuits arising out of or in connection with the
transaction set forth in this Agreement, the Closing thereof and the performance
of the Escrow’s duties hereunder, excepting therefrom any such claims,
liabilities, costs, expenses, fees, judgments or lawsuits arising out of or in
connection with the Escrow’s willful misconduct or gross negligence in carrying
out the Escrow’s duties hereunder.

          Section 3.3. Continued Operation and Repairs. Until the Closing Date,
Seller shall: (a) permit Purchaser and Purchaser’s authorized agents and
representatives to have access to the Assets and Seller’s books, records and
files related thereto during Seller’s normal business hours, (b) operate the
Assets in accordance with Seller’s past practices and ordinary care and prudence
conforming with accepted industry customs and standards and all applicable
local, state and federal laws, rules, regulations and ordinances, (c) not
transfer, sell, hypothecate encumber or otherwise dispose of any of the Assets
or any part thereof, and (d) not grant, assign or otherwise create any
royalties, overriding royalties, production payments or other payments out of
production or burdens on the Oil and Gas Leases or the Assets.

          Section 3.4. Purchaser’s Ownership. Purchaser shall fully assume all
responsibility for the ownership of the Assets as of the Effective Date.

          Section 3.5. New Operator – Deposit of Funds - Escrow’s Handling of
Assignment. In connection with transactions separate and apart from the
transaction set forth in this Agreement, Seller and Purchaser contemplate that
Block T Operating, LLC, a Nevada limited liability company, will be designated
as the new operator of the Gilbertown Field Oil and Gas Leases in place of
Daybreak Oil and Gas, Inc. by the owners of the working interests therein. In
connection with said separate transactions, Seller and Purchaser hereby mutually
instruct Escrow as follows:

                    (a) Block T Operating, LLC shall wire transfer to the trust
account of Escrow the sum of Two Hundred Fifty Thousand Dollars ($250,000.00
U.S.Dollars).

                    (b) Escrow shall hold in trust for the benefit of Purchaser
the Assignment, Bill of Sale and Conveyance for the conveyance of the Assets
from Seller to Purchaser until such time as Purchaser has delivered to Block T
Operating, LLC an assignment of interest in the Gilbertown

6

--------------------------------------------------------------------------------



Field Oil and Gas Leases, and upon delivery thereof Escrow shall release and
deliver to Purchaser the Assignment, Bill of Sale and Conveyance for the
conveyance of the Assets from Seller to Purchaser.

                    (c) Escrow shall release and return to Block T Operating,
LLC the $250,000.00 funds on the joint written instructions of Daybreak Oil and
Gas, Inc. and Block T Operating, LLC in accordance with that certain letter
agreement dated March 12, 2010 by and between Block T Operating, LLC and
Daybreak Oil and Gas, Inc.

                    (d) Purchaser agrees that it shall be responsible for
reimbursing Escrow for all costs and expenses reasonably incurred by Escrow in
following these instructions, including, but not necessarily limited to, bank
wire transfer and receipt fees, courier fees and postage costs.

ARTICLE 4. APPROVAL OF TITLE AND OPERATIONS

          Section 4.1. Examination of Title. Purchaser shall have until the
Closing Date to satisfy itself as to the quality and quantity of title owned by
Seller with respect to the Assets. Seller has allowed and shall continue to
allow the Purchaser to review, in Purchaser’s office or such other satisfactory
location that Seller and Purchaser may mutually agree upon, any and all files
relating to oil and gas leases, operating agreements, contracts, title opinions,
title reports, title insurance policies, division orders, and any other files,
documents and records in Seller’s possession, custody or control regarding or
related to investigation or verification of title to the Assets. Seller shall be
responsible for obtaining any consents to sale and assignment of the Assets
being sold by Seller or waivers of preferential rights as may be necessary in
order to effect the sale, assignment and transfer of the Assets to the
Purchaser.

          Section 4.2. Notice of Defects. Purchaser has conducted and shall
conduct, at Purchaser’s sole expense, such examinations of title as Purchaser
determines and shall notify Seller in writing on or before ten (10) calendar
days before the Closing Date of any title defects which would cause Seller’s
title to the Assets to not be satisfactory with Purchaser. In the event
Purchaser notifies Seller of any such defects, Seller may, at Seller’s option,
attempt to cure any and all such title defects. In the event of a material title
defect which renders title to all or a portion of the Assets unsatisfactory to
Purchaser and Seller elects not to or is unable to cure the defect or defects
prior to the Closing Date, the Parties shall use reasonable and good faith
efforts to reach an agreement to appropriately adjust the purchase price for the
Assets affected by such defect or defects. Purchaser alone shall have the sole
right to waive any title defects and proceed to Close the transaction set forth
in this Agreement notwithstanding such title defects (referred to elsewhere in
this Agreement as “Permitted Encumbrance(s)”). In the event the Parties are
unable to reach agreement on adjustment of the purchase price and Purchaser does
not elect to waive such title defects, Purchaser in Purchaser’s sole discretion
shall have the right, through the Closing Date, to terminate this Agreement
without any further liability or responsibility on the part of any Party.

          Section 4.3. Title, Liens and Encumbrances. Seller represents and
warrants to Purchaser that as of the Closing Date the Assets are free and clear
of all mortgages, pledges, liens, security interests, claims, interests and
other encumbrances created by, through or under Seller, and shall remain free
and clear of all such mortgages, pledges, liens, security interests, claims,
interests and other encumbrances through the Closing Date.

7

--------------------------------------------------------------------------------



          Section 4.4. Existing Obligations.

                    (a) The Assets will be conveyed subject to any and all
existing contracts, as well as any and all other agreements pertaining thereto
of which Seller has notified Purchaser in writing prior to the Closing Date and
which Purchaser approves in a written notice delivered to Seller prior to the
Closing Date. Subject to Seller’s obligations under the provisions of Section
3.2 of this Agreement, on the Closing Date Purchaser agrees to and shall assume
and be responsible for all obligations with respect to the ownership of the
Assets from and after the Effective Date, under such existing contracts and
other agreements, written notice of which have been provided by Seller to
Purchaser and approved by Purchaser as required above.

                    (b) Seller agrees to use reasonable efforts to secure any
necessary waivers or consents to the sale and assignment of the Assets,
provided, however, that in the event of any inability or failure of Seller to
obtain any such waiver or consent prior to the Closing Date, and if Purchaser
will not waive satisfaction of such requirements, Purchaser, in Purchaser’s sole
discretion, shall have the right to terminate this Agreement without any further
liability or responsibility on the part of any Party.

          Section 4.5. Purchaser’s Review of Operations. Seller has permitted
and shall permit, at all reasonable times prior to the Closing Date, Purchaser
and Purchaser’s authorized representatives to: (a) meet and confer with Seller’s
oil and gas lease operator and-or pumper regarding all aspects of the operation
of the Assets, and (b) inspect and review the Oil and Gas Lease and Asset
premises, and the methods of operation of the wells, tanks, pipelines and other
facilities, equipment and machinery related to the Oil and Gas Leases and
Assets, including, but not limited to, any offsite operations necessary for or
related to the operation of the Oil and Gas Leases and the Assets.

ARTICLE 5. PRORATIONS, ADJUSTMENTS, INVENTORY AND FILINGS

          Section 5.1. Revenues and Expenses. The Seller is entitled to all
income, proceeds and receipts attributable to the ownership and-or operation of
the Assets which accrue prior to the Effective Date and is responsible for the
payment of all expenses and other disbursements including Taxes attributable to
ownership and-or operation of the Assets to the extent accruing prior to the
Effective Date. The Purchaser is entitled to all income, proceeds and receipts
attributable to the ownership and-or operation of the Assets which accrue on or
after the Effective Date and is responsible for the payment of all expenses and
other disbursements including Taxes attributable to ownership and-or operation
of the Assets to the extent accruing on and after the Effective Date. The
Parties shall estimate the above-described amounts to be received and-or paid
and incorporate such estimated amounts into the Closing Settlement Statement
referred to in Section 5.2 of this Agreement.

For purposes of this Agreement, “Taxes” means, collectively, all federal, state,
county and local income and franchise taxes, assessments, levies or other
charges (including any interest, penalties, additions thereto and fines assessed
or due in respect of such taxes, whether disputed or not), Property Taxes and
Severance Taxes. “Property Taxes” means all federal, state or local taxes,
assessments, levies or other charges, which are imposed upon the Assets
according to their value, including ad valorem or real property, documentary or
stamp taxes, as well as any interest, penalties, additions thereto and fines
assessed or due in respect of any such taxes, whether disputed or not.
“Severance Taxes” means all federal, state or local taxes, assessments, levies
or other charges, which are imposed upon production from the Assets, including
excise, severance or gross production, as well as any interest, penalties,
additions thereto and fines assessed or due in respect of any such taxes,
whether disputed or not.

8

--------------------------------------------------------------------------------



          Section 5.2. Closing Settlement Statement. At least one business day
prior to the Closing Date, Seller and Purchaser shall jointly prepare a written
closing settlement statement which covers and includes, but shall not
necessarily be limited to, ad valorem, production and property taxes prorated to
the Effective Date, crude oil inventories as of the Effective Date valued at the
net oil price last received by Seller for oil of quality equal to that produced
from the Assets, operating expenses paid or payable by Seller for work done on
the Oil and Gas Leases after the Effective Date (“Post Effective Date
Expenses”), oil sales made after the Effective Date which are payable to Seller
(“Post Effective Date Revenues”), and all other items for appropriate
adjustments to the Purchase Price.

          Section 5.3. Purchase Price Adjustments. The Purchase Price shall be
adjusted on the basis that: (a) all revenues from the sales of oil, gas and
other hydrocarbons produced from or attributable to the Assets which occur prior
to the last sale of oil prior to the Effective Date shall belong to the Seller
(Seller shall be solely responsible for the payment of all royalties thereon)
and all revenues from sales occurring after the last sale of oil prior to the
Effective Date shall belong to the Purchaser (Purchaser shall be solely
responsible for the payment of all royalties on the crude oil inventory in the
tanks on the Oil and Gas Leases premises as of the Effective Date, as well as on
subsequent production), and (b) all costs, expenses and taxes chargeable to the
Assets prior to the Effective Date shall be the responsibility of the Seller and
all costs, expenses and taxes chargeable to the Assets after the Effective Date
shall be the responsibility of the Purchaser.

          Section 5.4. Notification of Change of Ownership; Filings with
Governmental Agencies. Purchaser will assume responsibility for notifying the
buyer(s) of production of the change of ownership of the Assets, provided,
however, that Seller shall fully cooperate with all reasonable requests of
Purchaser for assistance in making such notifications. At or before the Closing,
Seller shall execute and deliver to Purchaser such letters-in-lieu of transfer
orders, division orders or such other documents as may be reasonably required by
any purchaser of production. Purchaser shall make all filings with Choctaw
County, Alabama, or any of its subdivisions or agencies, and-or the Alabama
State Oil and Gas Board and-or any other federal, state or local governmental
agencies with jurisdiction thereof, that are necessary in order for Purchaser to
receive, hold and operate the Assets and for the full effectuation of the
transactions and agreements provided for in this Agreement. Purchaser shall
provide to Seller, upon request, copies of the administrative filings, approvals
and recorded documents evidencing compliance with the foregoing.

          Section 5.5. Payment of Royalties. Seller shall pay and disburse to
the rightful owners all royalties, overriding royalties and other payments out
of production attributable to all production sales and revenues received by
Seller on account of the Assets and provide Purchaser with a written record of
all such payments. Prior to or on the Closing Date, Seller shall provide
Purchaser with a division order or orders or other similar written document
showing the current names and addresses of all persons entitled to payment of
royalties, overriding royalties and other payments out of production and each
such person’s ownership interest with respect to each of the Oil and Gas Leases
and Assets. Purchaser shall be responsible for the payment of all subsequent
royalties, overriding royalties and other payments out of production from and
after the Effective Date.

          Section 5.6. Royalty, Suspense and Escrow Accounts. All funds that may
be held by Seller in suspense for the account of others and arising out of
production from or attributable to the Assets being sold by Seller under the
terms of this Agreement, if any, shall be transferred to the Purchaser prior to
or at the Closing Date and Purchaser shall thereafter assume full responsibility

9

--------------------------------------------------------------------------------



for the proper payment thereof. Prior to or at the Closing, Seller shall furnish
Purchaser with a complete and accurate written list of all accounts and funds so
held or deposited, if any.

          Section 5.7. Post Closing Accounting. If either Purchaser or Seller
deems it necessary or desirable to do so and notifies the other Party in writing
of a request for the same, then within forty-five (45) calendar days after the
Closing Date, Seller and Purchaser shall meet and account for and agree upon:
(1) any proceeds due to Seller on account of production from the Assets and sold
prior to the Effective Date but received after the Effective Date; (2) any
payments received by Seller for production from the Assets sold after the
Effective Date which belong to the Purchaser; (3) costs, expenses, charges, and
credits paid by Seller relating to operation of the Assets on or after the
Effective Date, including, but not limited to landowner royalties, overriding
royalties, production, ad valorem, personal property, and real property taxes,
and fees imposed by any governmental agency with jurisdiction over or related to
the operation and production of the Assets; (4) costs, expenses, charges, and
credits relating to operations of the Assets incurred and paid by Purchaser
after the Effective Date for operation of the Assets prior to the Effective
Date, including, but not limited to landowner royalties, overriding royalties,
production, ad valorem, personal property and real property taxes, and fees
imposed by any governmental agency with jurisdiction over or related to the
operation and production of the Assets; and (5) such other adjustments as may be
agreed upon in writing by the Parties hereto whether before or after the Closing
Date.

ARTICLE 6. WARRANTIES AND REPRESENTATIONS

          Section 6.1. Seller’s Warranties and Representations. Seller
represents and warrants to Purchaser all of the following:

                    (a) Ownership of Oil and Gas Lease Interests. Seller is the
sole owner of the Assets being sold to the Purchaser under the terms of this
Agreement and all oil, gas, hydrocarbons and minerals, and the proceeds thereof,
produced from or attributable or allocated to the Assets, and no other person,
firm or entity has any claim, right, or title to, interest in, or lien, security
interest, mortgage or other encumbrance created by, through or under Seller in
or against the Assets, except those royalty interests and overriding royalty
interests burdening the Oil and Gas Leases as described and referred to Exhibit
“A” attached to this Agreement. Seller’s ownership of the Assets is comprised of
Twelve and One-Half percent (12.50%) of Eight-Eighths (8/8ths) of the lessee’s
leasehold working interest in, to and under each of the Oil and Gas Leases shown
and specified in Exhibit “A” and the oil, gas, hydrocarbons and minerals
produced therefrom. Seller has not created, granted, assigned, transferred or
otherwise conveyed to any other person any royalty, overriding royalty,
production payments or any other payment or other obligation out of or
attributable to the Assets being sold by Seller under the terms of this
Agreement and shall not do so from the date of this Agreement and the Closing
Date. Nothing in this Agreement shall be construed as a representation or
warranty by Seller as to the quality or quantity of title (including but not
limited to oil, gas and mineral fee title or other title) that is covered by or
subject to an Oil and Gas Lease, it being understood for example that Seller
makes no representation or warranty as to whether an Oil and Gas Lease covers
all or less than all of the interest in oil and gas in the lands subject
thereto.

                    (b) Capacity and Authority of Seller. Seller is a
corporation organized, existing, and in good standing under the laws of the
State of Washington and duly qualified to conduct business in the States of
Alabama and California. Seller has all requisite power and authority under the
laws of the States of Washington, Alabama and California and Seller’s articles
of incorporation, bylaws and other governing documents to make the sale,
assignment and

10

--------------------------------------------------------------------------------



conveyance set forth in this Agreement, and when executed by Seller this
Agreement shall constitute a fully binding obligation of Seller to sell, assign,
convey and transfer to Purchaser all of the Assets in accordance with and
subject to the terms and provisions of this Agreement. Seller has obtained all
requisite approvals and authority of Seller’s owners, shareholders, directors
and officers to make the sale, assignment and conveyance set forth in this
Agreement.

                    (c) No Undischarged Obligations. There are no undischarged
obligations of the Seller affecting the Assets being sold pursuant to this
Agreement including, but not limited to, royalty, overriding royalty and
production payments due on account of the production of oil and gas from or
attributable to the Oil and Gas Leases or the Assets or obligations due under
any operating agreements or other contracts affecting the Assets, as to any time
prior to the Closing Date.

                    (d) No Defaults. All rentals, royalties and other payments
due and payable under each of the Oil and Gas Leases and the Assets have been
paid in full through the Closing Date and all said Oil and Gas Leases and Assets
are in good standing and effect and there are no defaults or asserted defaults
of any lease covenants, terms or provisions of any of the Oil and Gas Leases or
the Assets or any contracts related to or affecting the Oil and Gas Leases or
the Assets.

                    (e) Payment of Taxes. Seller has paid, or shall pay prior to
the Closing Date, through the Closing Date all Taxes of every kind whatsoever
owed by Seller on account of the Assets and the production of oil, gas,
hydrocarbons and other mineral substances from or attributable to the Assets.

                    (f) No Claims. There is no claim (including claims for
taxes), demand, cause of action, litigation or administrative agency order,
directive, fine or penalty threatened or pending against Seller or the Assets
which would affect the Purchasers’ ownership or operation of the Assets.

                    (g) Access to Oil and Gas Lease Premises. Seller has lawful
right of access and ingress and egress to and from the premises of each and
every Oil and Gas Leases, which right of access and ingress and egress shall
pass to Purchaser upon the Closing of the purchase and sale transaction
described herein.

          Section 6.2. Survival of Seller’s Representations and Warranties.
Seller’s representations and warranties made in this Agreement shall be true,
complete and accurate as of the Closing Date and shall survive the Closing of
the purchase and sale described herein and the delivery of the Assignment, Bill
of Sale and Conveyance to Purchaser.

          Section 6.3. Purchaser’s Warranties and Representations. Purchaser
represents and warrants to Seller all of the following:

                    (a) Capacity of Purchaser. Purchaser is a corporation
organized, existing and in good standing under the laws of the State of
California.

                    (b) Authority of Purchaser. Purchaser has all requisite
power and authority under the laws of the State California and Purchaser’s
organizational and other governing documents to make and consummate the purchase
transaction set forth in this Agreement, and when executed by Purchaser this
Agreement shall constitute a fully binding obligation of Purchaser to purchase
the Assets from Seller in accordance with and subject to this Agreement.
Purchaser has obtained all requisite approvals and authority of Purchaser’s
owners, shareholders,

11

--------------------------------------------------------------------------------



directors and officers to make and consummate the purchase transaction set forth
in this Agreement.

          Section 6.4. Survival of Purchaser’s Representations and Warranties.
Purchaser’s representations and warranties made in this Agreement shall be true,
complete and accurate as of the Closing Date and shall survive the Closing of
the purchase and sale described herein and the delivery of the Assignment, Bill
of Sale and Conveyance to Purchaser.

ARTICLE 7. CONDITIONS PRECEDENT TO OBLIGATIONS

          Section 7.1. Conditions to Obligations of Purchaser. The obligations
of Purchaser to consummate the transaction provided for herein are expressly
made subject to the satisfaction of the following conditions, which are solely
for the benefit of the Purchaser and which the Purchaser alone may waive in
whole or in part in the Purchaser’s sole discretion, and which shall otherwise
be satisfied and fulfilled on or prior to the Closing Date:

                    (a) Title to Assets. Purchaser’s satisfaction with the state
and condition of Seller’s title to the Assets. Without in any way limiting the
generality of the foregoing, Purchaser shall have the right to take whatever
steps are reasonably necessary to satisfy Purchaser prior to the Closing Date as
to title to the Assets.

                    (b) Delivery and Possession. The delivery of possession of
the Assets, together with all lease files, records and documents relating to the
Assets, and keys to any locks to the Purchaser immediately on Seller’s receipt
of payment of the purchase price by the Purchaser, or at such later time as the
Purchaser may elect with Seller’s consent.

                    (c) Seller’s Capacity. If requested by Purchaser, Seller
shall, on or before the Closing Date, deliver to the Purchaser certified and
conformed copies of certificates from the Washington, California, and Alabama
Secretaries of State stating that Seller is a corporation in good standing under
the laws of said states and qualified to do business in said states.

                    (d) Seller’s Obligations. Seller shall have performed all
obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.

                    (e) No Lawsuits. No lawsuit, action or other proceeding
shall be pending or threatened that seeks to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement.

                    (f) Seller’s Representations and Warranties. Each and every
representation and warranty made by Seller as set forth in this Agreement shall
be true, correct, complete and accurate as of and through the Closing Date.

          Section 7.2. Conditions to Obligations of Seller. The obligations of
Seller to consummate the transaction provided for herein are expressly made
subject to the satisfaction of the following conditions, which are solely for
the benefit of the Seller and which the Seller alone may waive in whole or in
part in the Seller’s sole discretion, and which shall otherwise be satisfied and
fulfilled on or prior to the Closing Date:

                    (a) Purchaser’s Capacity. If requested by Seller, Purchaser
shall, on or before the Closing Date, deliver to the Seller a certified and
conformed copy of a certificate from the

12

--------------------------------------------------------------------------------



California Secretary of State stating that Purchaser is a business entity in
good standing under the laws of the State of California qualified to do business
in the State of California.

                    (b) Purchaser’s Obligations. Purchaser shall have performed
all obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.

                    (c) No Lawuits. No lawsuit, action or other proceeding shall
be pending or threatened that seeks to restrain, enjoin or otherwise prohibit
the consummation of the transactions contemplated by this Agreement.

                    (d) Purchaser’s Representations and Warranties. Each and
every representation and warranty made by Purchaser as set forth in this
Agreement shall be true, correct, complete and accurate as of and through the
Closing Date.

ARTICLE 8. CONTINUED OPERATIONS

          Until the Closing Date (unless Purchaser and Seller mutually agree in
writing on a different date), Seller shall continue to operate the Assets in the
usual and ordinary course and substantially the same manner as Seller has
operated the Assets in the past and in a manner consistent with good and prudent
oil field practices and in compliance with all applicable laws, rules and
regulations and contractual obligations, and using reasonable good faith efforts
to maintain, preserve and repair the Assets to keep the same in substantially
the same state or condition as on the Closing Date, excepting therefrom ordinary
and reasonable wear and tear.

ARTICLE 9. INDEMNIFICATION

          Section 9.1 “NORM and “MMMF”. Purchaser acknowledges that: (i) it has
entered into this Agreement on the basis of its own investigation of the
physical condition of the Assets and (ii) the Assets have been used in the
manner and for the purposes set forth in this Agreement and that physical
changes to the Assets may have occurred as the result of such use and (iii) low
levels of naturally occurring radioactive material (NORM), and man-made material
fibers (MMMF) may be present at some locations on, in and under the Assets.
Purchaser acknowledges that NORM is a natural phenomenon associated with many
oil fields in the U.S. and throughout the world and that NORM and MMMF may
accumulate or be deposited in, on or near a facility used for the production of
oil and-or gas as a natural consequence of such operations despite the prudent,
reasonable, and diligent management and maintenance of such facility. Purchaser
has made its own determination of this phenomenon. Seller disclaims any
liability arising out of or in connection with any presence of NORM or MMMF, on,
in or under the Assets and effective as of the Closing Date Purchaser shall
assume the risk that the Assets may contain NORM or MMMF.

          Section 9.2. Abandonment Liability and Indemnification. Upon Closing,
Purchaser agrees to assume any and all responsibility which the Seller may have
under applicable governmental laws, rules and regulations concerning the
plugging and abandonment of wells which are part of the Assets, or located on
the Assets, and whether or not such wells were plugged or improperly plugged
prior to the Effective Date, together with any cleanup and restoration of the
surface or subsurface as may be required under the terms of any lease or
applicable governmental laws, rules and regulations. Purchaser agrees to defend,
indemnify and hold Seller, and its owners, shareholders, officers, directors,
agents, employees and affiliated companies, free and harmless from any and all
liabilities arising from Purchaser’s failure, or

13

--------------------------------------------------------------------------------



alleged failure, to properly plug and abandon such wells and-or complete such
cleanup or restoration of the surface as may be required as set forth above.

          Section 9.3. Environmental Indemnification.

                    (a) Seller’s Indemnification of Purchaser. Except as
specifically provided otherwise in Sections 9.1 and 9.2 of this Agreement,
Seller agrees to and shall defend, indemnify and hold Purchaser, and Purchaser’s
owners, shareholders, officers, directors, agents, employees, and affiliated
companies, free and harmless from any and all claims, damages, judgments, fines,
penalties and liabilities arising from the environmental contamination or
impairment of the Assets resulting from Seller’s operation of the Assets prior
to the Effective Date.

                    (b) Purchaser’s Indemnification of Seller. Except as
specifically provided otherwise in Sections 9.1 and 9.2 of this Agreement,
Purchaser agrees to and shall defend, indemnify and hold Seller, and Seller’s
owners, shareholders, officers, directors, agents, employees, and affiliated
companies, free and harmless from any and all claims, damages, judgments, fines,
penalties and liabilities arising from the environmental contamination or
impairment of the Assets resulting from Purchaser’s operation of the Assets
after the Effective Date.

          Section 9.4. General Indemnification.

                    (a) Seller’s Indemnification of Purchaser. Seller agrees to
defend, indemnify and hold harmless Purchaser, and Purchaser’s owners,
shareholders, officers, directors, agents, employees and affiliated companies,
from and against all losses, costs, claims, judgments, fines, penalties,
demands, suits, liability and expense with respect to the Assets which arise out
of or relate in any way to Seller’s ownership and-or operation of the Assets
prior to the Effective Date, or which in any manner arise out of or relate to
any breach or default in the performance of Seller’s obligations or Seller’s
representations and warranties set forth in this Agreement, whether any such
breach or default occurs prior to or after the Effective Date.

                    (b) Purchaser’s Indemnification of Seller. Purchaser agrees
to defend, indemnify and hold harmless Seller, and Seller’s owners,
shareholders, managers, officers, directors, agents, employees and affiliated
companies, from and against all losses, costs, claims, judgments, fines,
penalties, demands, suits, liability and expense with respect to the Assets
which arise out of or relate in any way to Purchaser’s ownership and-or
operation of the Assets from and after the Effective Date, or which in any
manner arise out of or relate to any breach or default in the performance of
Purchaser’s obligations or Purchaser’s representations and warranties set forth
in this Agreement or the condition of the premises and equipment from and after
the Effective Date.

ARTICLE 10. ADDITIONAL PROVISIONS

          Section 10.1. No Brokers. Each Party represents that it has not
incurred any obligation or liability, contingent or otherwise, with respect to
any broker’s or finder’s fee or commission related to the transactions set forth
in this Agreement for which any other Party shall have any responsibility, and
each Party shall indemnify and hold the others harmless from any and all claims
for such fees or commissions.

          Section 10.2. Confidentiality. In connection with the negotiation and
preparation of this Agreement and related documents with respect to the Assets,
the Parties have made available

14

--------------------------------------------------------------------------------



and shall make available to each other and their attorneys, accountants and
other duly authorized agents, all information relating to the ownership and
operation of the Assets which any Party may request of any other Party. Any
non-public information so furnished by any Party to any other Party shall not be
disclosed to any other person, firm or entity without the prior written consent
of all Parties, except as otherwise required by law.

          Section 10.3. Titles and Captions. The titles, captions and subject
headings of the Articles, Sections and subsections of this Agreement are
included solely for the convenience of the Parties and shall not affect the
construction or interpretation of any of the terms or provisions set forth in
this Agreement.

          Section 10.4. Amendment. This Agreement may be amended or modified at
any time with respect to any provision only with a written instrument executed
by all of the Parties.

          Section 10.5. Notices. Any notice or other communication required or
permitted to be given under this Agreement shall be written, and may be given by
personal delivery, Federal Express or equivalent courier, or by registered or
certified mail, first-class postage prepaid, return receipt requested. Notice
shall be deemed given upon actual receipt in the case of personal delivery,
Federal Express or equivalent courier, or three days after being deposited in
the U.S. Mail. Notices shall be addressed as follows, but each Party may change
its address by written notice in accordance with this Section:

 

 

 

If to Seller:

 

Daybreak Oil and Gas, Inc.

 

 

601 West Main Street, Suite 1017

 

 

Spokane, Washington 99201

 

 

 

If to Purchaser:

 

Arabella Enterprises

 

 

15820 Arabella Avenue

 

 

Bakersfield, California 93314

          Section 10.6. Assignment Prohibited. No Party may assign any right or
interest or delegate any duty or responsibility arising under this Agreement
without the prior written consent of all of the other Parties.

          Section 10.7. Severability. If any provision of this Agreement is held
invalid or unenforceable for any reason by a court of competent jurisdiction, it
is the intent of the Parties that all other terms and provisions of this
Agreement remain fully valid and enforceable.

          Section 10.8. Counterparts. This Agreement may be executed by the
Parties hereto in any number of counterparts, each of which shall be deemed to
be an original and all of which shall be construed together and constitute one
agreement.

          Section 10.9. Governing Law. This Agreement is entered into and is to
be performed in the County of Kern, State of California and shall be governed by
and construed in accordance with the laws of California without regard to any
principles of conflicts of laws, and any legal action or proceeding arising from
or in connection with this Agreement or the Parties’ rights or responsibilities
hereunder shall be brought in Kern County, California.

          Section 10.10. Attorney’s Fees. In the event that any Party to this
Agreement brings any legal action to enforce this Agreement, the prevailing
party in the litigation shall be entitled to

15

--------------------------------------------------------------------------------



recover reasonable attorneys’ fees from the other Party or Parties, in addition
to any other relief that may be granted. This provision applies to the entire
Agreement.

          Section 10.11. Other Actions. The Parties agree to execute and deliver
such further documents and instruments or take such further actions, whether
before or after the Closing Date, which may be reasonably necessary in order to
effectuate the transactions contemplated under the terms and provisions of this
Agreement.

          Section 10.12. Warranty of Signers. Each individual executing and
delivering this Agreement and-or the Exhibits referenced herein on behalf of a
Party hereby covenants, represents and warrants to each other Party that such
individual has been duly authorized and empowered to make such execution and
delivery on its behalf.

          Section 10.13. Facsimile Signatures. The Parties hereto agree that
this Agreement and the Exhibits and other documents ancillary to this Agreement,
shall be considered executed and signed by a Party when the signature of that
Party is delivered by facsimile transmission. Such facsimile signature shall be
treated in all respects as having the same effect as an original signature.

          Section 10.14. Entire Agreement. This Agreement constitutes the entire
agreement between the Parties concerning their rights and obligations with
respect to the sale and purchase of the Assets described and referred to herein.
Any other agreements, representations negotiations, or statements, whether oral
or written, respecting the purchase and sale of the Assets not expressly set
forth in this Agreement shall have no effect whatsoever or at all.

          IN WITNESS WHEREOF, this Agreement has been executed as of the date
first hereinabove written, at Bakersfield, Kern County, California.

 

 

 

 

 

SELLER

 

PURCHASER

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

DAYBREAK OIL AND GAS, INC.

 

ARABELLA ENTERPRISES

 

 

 

By:

   /s/ James F. Westmoreland

 

By:

/s/ Chet Pohle

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

(sign)

 

 

Chet Pohle

 

 

 

 

 

 

     James F. Westmoreland

 

Its:

President

 

--------------------------------------------------------------------------------

 

 

 

(print name)

 

 

 

 

 

 

 

 

 

President and Chief Executive Officer

 

Chet Pohle

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(title)

 

Chet Pohle

16

--------------------------------------------------------------------------------